Citation Nr: 1613947	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cognitive disorder/dementia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the St. Petersburg, Florida RO.  

The Veteran was originally represented by The American Legion, but in May 2013, he revoked his Power of Attorney.  As such, he is unrepresented.  

The Board also notes that in an April 2012 rating decision, the RO found that the Veteran was incompetent to handle disbursement of funds.  The Veteran's spouse has been named as his fiduciary.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A cognitive disorder, including dementia, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability.

CONCLUSION OF LAW

A cognitive disorder, including dementia, was not incurred in or aggravated by the Veteran's active duty service, nor has it been shown to be secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran's spouse has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran's claims file was forwarded for a Veterans Health Administration (VHA) opinion in May 2015.  The VA specialist provided the requested opinion in an October 2015 report.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and other opinions of record.  Ultimately, the examiner concluded that the Veteran's cognitive disorder/dementia was not due to or aggravated by his service-connected posttraumatic stress disorder (PTSD).  As the opinion was based on review of the claims file, including the lay statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his currently diagnosed cognitive disorder/dementia was caused or aggravated by his PTSD.  For the reasons detailed below, the Board finds that the preponderance of the evidence is against awarding service connection for cognitive disorder/dementia on a direct or secondary basis.

The Veteran's service treatment records are devoid of any finding of a cognitive disorder in service, nor did he have any symptoms of a cognitive disorder in service.  The Veteran has not contended, nor does the evidence show that his cognitive disorder/dementia had its onset during service.  In fact, his wife indicated he was first exhibiting symptoms of a cognitive disorder/dementia in 2006.  There is no question the Veteran has a cognitive disorder/dementia.  Thus, the question before the Board is whether this disability is secondary to a service-connected disability.

In March 2011, the Veteran's treating nurse indicated that she had been treating him since 2006 for dementia.  She indicated that although "we cannot know for certain what caused his dementia, we can say that his depression and PTSD were probably contributing factors."  She referenced a June 2010 study by Yaffe and colleagues that found that veterans with PTSD had almost twice the risk of developing dementia than veterans without PTSD.  She also indicated that depression has been linked with a higher rate of degenerative dementia.  

In July 2011, the Veteran was afforded a VA examination to determine whether his dementia was caused or aggravated by his PTSD.  Following review of the claims file and interview and examination of the Veteran, the examiner diagnosed cognitive disorder, not otherwise specified.  She opined that it did not represent a progression or a later development of his service-connected PTSD.  The examiner also opined that the Veteran's PTSD is less likely than not aggravated by his cognitive disorder.  The examiner did not, however, provide an opinion as to whether the cognitive disorder was aggravated by his PTSD.  

The Veteran and his spouse submitted online articles that discuss a relationship between dementia and PTSD, and the connection between PTSD and substance abuse.  

In May 2015, the Veteran's case was forwarded to a VHA specialist (Chief of Outpatient Psychiatry) to address his dementia claim.  In October 2015, the specialist responded to the questions posed by the Board.  The specialist reviewed the Veteran's claims file, including the medical evidence and the study by Yaffe, and concluded that his cognitive disorder/dementia was less likely than not caused or aggravated by his PTSD.  In reaching this conclusion, the specialist noted that the study discussed by Yaffe in 2010 "is very important, much additional research would need to be completed to establish a causal link between PTSD and Dementia."  

The specialist further explained that:

the study results might be explained because PTSD causes neurochemical changes in the brain that damage the brain and cause Dementia.  However, the study might be explained because individuals born with a certain genetic profile are more likely to develop both PTSD and Dementia.  Or the study could be explained because Veterans who have close follow up by mental health professionals (because of their PTSD) are more likely to have any cognitive decline quickly diagnosed.  If PTSD causes or aggravated Dementia, there is not yet evidence to explain how that might happen.  

The specialist also opined that it is less likely than not that the Veteran's history of alcohol/drug abuse caused his cognitive disorder/dementia.  In so concluding, the specialist noted that:

[c]ertain forms of dementia are clearly secondary to alcohol abuse, such as Wernike-Korsakoff Syndrome.  Other forms of dementia (Alzheimer's Disease and Vascular Dementia) are not.  This Veteran was evaluated by Neurology and received testing and work up for his cognitive disorder/dementia in 2006, 2008 and 2011.  Alzheimer's Disease was mentioned as his most likely diagnosis.  

Also, when cognitive disorder/dementia is thought to be influenced by alcohol use, that alcohol use is typically severe and ongoing during the loss of cognitive function.  This Veteran was treated for substance abuse in 2000.  The records seem to indicate that after that point he was either using alcohol several times a year or sober.  This is another reason it seems unlikely to me that the Veteran's alcohol intake impacted his cognitive disorder/dementia.  

The Veteran continues to receive VA treatment for his cognitive disorder, but these records neither link his cognitive disorder/dementia to service or to his service-connected disabilities such as his PTSD (other than the March 2011 opinion referenced above). 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for cognitive disorder/dementia on a secondary basis.

First, the Veteran does not contend, nor does the evidence show that he was treated for cognitive disorder/dementia during service.  He has contended that symptoms of a cognitive disorder were first manifest in the 2000s.  As such, service connection for a cognitive disorder/dementia on a direct basis is denied. 

As discussed below, the Board finds that the opinions provided by the July 2011 VA examiner and October 2015 VHA specialist are the most probative evidence as to the etiology of the Veteran's claimed cognitive disorder/dementia.  As noted, the July 2011 VA examiner found that the Veteran's cognitive disorder/dementia was not caused by his PTSD.  The October 2015 VHA specialist further concluded that his cognitive disorder/dementia was not caused or aggravated by his service-connected PTSD, nor was his history of alcohol abuse the cause of his cognitive disorder/dementia.  The examiners' opinions were based upon the evidence as a whole-including the Veteran's contentions, lay statements, physical evidence, and the medical evidence of record.  The examiners provided a detailed rationale for the opinions provided and they are consistent with the medical evidence of record and medical literature referenced by the examiners. 

The Board has considered the lay testimony provided by the Veteran and his spouse-including the reference to the Yaffe study showing a possible link between PTSD and dementia and other online articles showing a link between PTSD and substance abuse.  The Board observes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  

Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the records submitted do not specifically relate to the Veteran's particular circumstances surrounding his cognitive disorder/dementia, nor do they link his cognitive disorder/dementia to his PTSD or history of substance abuse.  This evidence is generalized in nature.  In other words, it considers none of the specific facts in the Veteran's case, nor does it show that his cognitive disorder/dementia was caused or aggravated by his service-connected PTSD.  In sum, the lay statements made by the Veteran and his spouse and the generalized online articles submitted by them are outweighed by the objective medical findings noted by the October 2015 VHA specialist and the July 2011 examiner-both of whom are medical professionals with experience in psychiatry and/or neurology.  

The Board has also considered the March 2011 positive opinion from the treating nurse in which she cited the Yaffe study in concluding that the Veteran's depression and PTSD were "probably contributing factors in his dementia."  The nurse is certainly competent to provide this opinion and there is no reason to doubt her credibility.  However, the treating nurse provided no rationale beyond citation to the Yaffe study, which showed that veterans with PTSD had almost twice the risk of developing dementia than veterans without PTSD.  The VA psychiatric considered the Yaffe study, but explained that other studies were necessary before any inference of causation could be drawn from this information, and he provided a variety of other explanations that could account for the findings of the Yaffe study.  The psychiatrist specifically concluded that there was no current information available explaining how PTSD could cause or aggravate dementia.  The Board finds that October 2015 VHA specialist's opinion persuasive and of more probative value than the March 2011 positive opinion.  

The Board notes that the only probative evidence that the Veteran's cognitive disorder/dementia was caused or aggravated by his service-connected PTSD are the lay assertions made by him and his spouse.  In this regard, the Board acknowledges that the Veteran and his spouse are competent to give evidence about what he experienced.  For example, they are competent to report the onset of cognitive problems following treatment for PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Importantly, laypersons generally are not competent to diagnose any medical disorder, opine that it was caused or aggravated by a service-connected disability, or render any opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that the July 2011 and October 2015 opinions made by a medical professionals are far more probative than the lay statements provided by the Veteran and his spouse. 

Given the complex nature of the Veteran's cognitive disorder/dementia, the Board affords far greater probative weight to the expert opinions of the medical professionals of record who have concluded that the Veteran's cognitive disorder/dementia was not caused or aggravated by his service-connected PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and most probative evidence of record establishes that the Veteran's cognitive disorder/dementia is not secondary to his service-connected PTSD.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a cognitive disorder, including dementia, is denied.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's SMC claim for aid and attendance benefits.

Service connection is currently in effect for the following: PTSD, rated at 50 percent; left knee disability, rated at 30 percent; right knee disability, rated at 10 percent; and low back disability, rated at 10 percent.  He has a combined rating of 70 percent since November 1, 2000.  He is also in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, beginning November 1, 2000.  

The Veteran underwent a VA examination for aid and attendance/housebound purposes in March 2011.  The physician only addressed the Veteran's severe dementia as restricting his activities and functions.  The physician noted that he has limitation of motion in his shoulders and lumbar spine, but did not specifically address their functional impact.  The Veteran's spouse has also asserted that his physical symptoms have worsened and impact his ability to walk as he loses balance easily.  There is some evidence that the Veteran's service-connected disabilities may be part of the reason he requires the regular aid and attendance of another person.  

In sum, the Board finds that that a current VA examination addressing whether he is need of aid and attendance or is housebound as a result of his service-connected disabilities is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the electronic file. 

2.  Afford the Veteran an appropriate VA examination to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment. 

If possible, the examiner is asked to distinguish those symptoms caused by his service-connected PTSD, bilateral knee disabilities, and low back disability, and his non-service connected disabilities, such as his cognitive disorder/dementia.  

The examiner is asked to provide a complete rationale for the opinion given.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


